UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 19, 2012 GEORGETOWN BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 333-180018 80-0817763 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 2 East Main Street, Georgetown, MA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:978-352-8600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On June 19, 2012, Georgetown Bancorp, Inc., a federal corporation (the “Company”) announced that Georgetown Bancorp, Inc., the recently formed Maryland corporation and proposed holding company for Georgetown Savings Bank, will commence, beginning on June 20, 2012, the syndicated community offering portion of the second step conversion to sell shares of common stock not subscribed for in the subscription offering or the community offering.In addition, the Company announced preliminary results of the subscription and community offerings. A copy of the press release is included as exhibit 99.1 to this report and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No.Description 99.1Press Release dated June 19, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. GEORGETOWN BANCORP, INC. DATE: June 19, 2012 By: /s/ Joseph W. Kennedy Joseph W. Kennedy Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No.Description 99.1Press Release dated June 19, 2012
